Citation Nr: 0835072	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-13 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, and if so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran testified before a Decision Review 
Officer at a hearing held at the RO in January 2006, and he 
testified before the undersigned at a hearing held at the RO 
in December 2007.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 2001, 
the RO denied service connection for bilateral hearing loss 
on the basis that no hearing disability was shown in the 
veteran's service medical records or in any other evidence.  

2.  Evidence associated with the claims file subsequent to 
the August 2001 RO decision includes evidence that relates to 
an unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim. 

3.  Bilateral hearing loss was not present in service, and 
bilateral hearing loss disability first diagnosed many years 
after service has not been shown to be causally related to 
service or any incident of service, including noise exposure 
in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of enlistment to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. § 1101, 1110, 1112 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss, which he contends is due to noise exposure in 
service.  The Board will discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.  

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2007), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Although the RO did not provide the veteran with notice 
concerning new and material evidence prior to its May 2003 
adjudication of the claim, the Board finds that no additional 
notice is required as to this matter.  This is because the 
Board has determined that the evidence currently of record is 
sufficient to reopen the previously denied claim.  

With respect to the matter of service connection, in a letter 
dated in June 2004, the RO explained to the veteran that to 
establish entitlement to service-connected compensation 
benefits, the evidence must show three things:  (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service causing injury or disease; 
or, evidence of presumptive condition within a specified time 
after service; (2) a current physical or mental disability; 
and (3) a relationship between his current disability and an 
injury, disease, or event in service.  The RO explained that 
medical evidence or other evidence showing he has persistent 
or recurrent symptoms of disability would be reviewed to see 
if he had a current disability or symptoms of disability.  
The RO also stated that a relationship between current 
disability and an injury, disease, or event in service was 
usually shown by medical records or medical opinions; the RO 
also explained that the relationship was presumed for 
veterans who have certain chronic diseases that become 
manifest within a specific period of time after discharge 
from service.  

The RO outlined what evidence VA would obtain and what 
information and evidence the veteran should provide.  The RO 
specifically requested that the veteran provide medical 
evidence showing treatment for his hearing loss since service 
discharge and requested that he submit medical evidence 
showing that his current hearing loss is related to or was 
caused by his military service.  The RO requested that the 
veteran send any evidence in his possession that pertains to 
his claim.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

To the extent that the notice in this case was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  This procedural defect was cured because after 
the RO provided substantial content-complying notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case in June 2007.  Mayfield v. Nicholson, 
444 F.3d 1317, 1333-34 (Fed. Cir. 2007) (timing error can be 
cured by adequate notice and subsequent readjudication 
without resorting to prejudicial error analysis).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his service connection claim but 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the veteran on the latter 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case, the preponderance of the evidence is against the 
service connection claim, rendering moot any question as to 
disability rating or effective date.  

As to the duty to assist, the veteran's service medical 
records are in the claims file, and VA medical records have 
been obtained.  The veteran has reported that he has not 
received any other medical evaluation or treatment.  In 
addition, he has been provided a VA audiology examination and 
a medical opinion has been obtained in conjunction with his 
claim.  Although the veteran has reported that he is 
receiving Social Security disability benefits, he has stated 
that the award was based on his having been forced to stop 
working in 1996 due to heat stroke and hypertension.  As he 
has stated that he thinks the first time he ever had his 
hearing evaluated was by VA in about 2003, the Board finds 
there is no indication that records from the Social Security 
Administration might include evidence pertinent to the 
veteran's claim for service connection for bilateral hearing 
loss.  The Board therefore concludes that it is not necessary 
that the SSA records be obtained in conjunction with this 
claim.  As noted in the Introduction, the veteran testified 
at hearings in January 2006 and December 2007.  

Based on the foregoing, the Board finds that VA has fulfilled 
its duties to notify and to assist the veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. 384, 
392-94 (1993).  

Legal criteria

Finality/new and material evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2007).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not  previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the added evidence is presumed 
credible unless is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995). 

Service connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

The Board notes that generally all audiometric findings 
reported by the military prior to November 1, 1967, were 
reported in American Standards Association (ASA) units.  For 
purposes of consistency in this opinion, ASA units reported 
in the veteran's service medical records have been converted 
to the currently used International Standards Organization 
(ISO)-American National Standards Institute (ANSI) units, and 
the Board's decision is in terms of ISO-ANSI units.  

Analysis

New and material evidence

Although the RO reopened the previously denied claim of 
service connection for bilateral hearing loss and adjudicated 
the claim on the merits, the Board must first examine whether 
the evidence warrants reopening of the claim.  This is 
significant because the preliminary question of whether a 
previously denied claim may be reopened is a jurisdictional 
matter that must be addressed before the Board may consider 
the underlying service connection claim on its merits.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The RO denied service connection for bilateral hearing loss 
in a rating decision dated in August 2001.  The RO notified 
the veteran of the decision and informed him of his appellate 
rights, but he did not file a notice of disagreement with 
that decision, and it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  In its August 2001 rating decision, the 
RO denied the service connection claim on the basis that no 
hearing loss disability was shown in service medical records 
or in any other evidence.  

Since the August 2001 rating decision, additional evidence 
has been received.  That evidence includes an October 2002 VA 
audiology consultation report showing the veteran has been 
diagnosed with bilateral hearing loss.  At the January 2006 
hearing, the veteran testified that his unit fired a lot of 
heavy artillery while he was in Vietnam, exposing him to 
extreme noise.  He testified that when he came out of service 
he noticed his hearing was not like it was when he went into 
service and that was the reason he had come to the conclusion 
that his hearing loss is related to service.  He testified 
that his hearing loss had become progressively worse over the 
years since service.  

When considered with evidence previously of record, which 
includes the veteran's DD Form 214, which shows that his 
military occupational specialty was cannoneer, the Board 
finds that this evidence is new and material with respect the 
service connection for hearing loss, as it relates to an 
unestablished fact necessary to substantiate the claim; it is 
neither cumulative nor redundant of evidence already of 
record.  Further, because the veteran is competent to testify 
as noise exposure in service and to having progressively more 
difficulty hearing since noise exposure in service, that, 
along with the new evidence of the presence of a diagnosis of 
bilateral hearing loss, raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and the Board will consider the merits of the 
claim.  

Service connection

At the veteran's October 1965 service pre-induction 
examination, audiometer readings (converted to ISO (ANSI) 
units) showed pure tone thresholds in the right ear were 15, 
15, 10, 10, and 15 db at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  Pure tone thresholds in the left ear were 15, 
15, 10, 15, 10, and 15 db at the same respective frequencies.  
Chronological service medical records do not mention the 
veteran's ears or any complaint or finding of hearing 
problems.  At the veteran's service separation examination in 
September 1967, audiometer readings (converted to ISO (ANSI) 
units) showed pure tone thresholds in the right ear and the 
left ear were 10, 0, 0, and 0 db at 500, 1000, 2000, and 
4000 Hz, respectively.  Pure tone thresholds at 3000 Hz were 
not included in the examination report.  

The earliest post-service medical evidence related to the 
veteran's hearing is the October 2002 VA audiology 
consultation report.  That report shows the veteran 
complained of difficulty hearing and gave a history of a 
gradual hearing decrease over two years.  He also gave a 
history of noise exposure.  Test results showed pure tone 
thresholds in the right ear were 30, 30, 35, 50, and 65 db at 
500, 1000, 2000, 3000, and 4000 Hz, respectively.  Pure tone 
thresholds in the left ear were 30, 30, 30, 50, and 50 db at 
the same respective frequencies.  Speech discrimination 
was 92 percent in each ear.  The diagnosis was mild to severe 
sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  
Binaural ear impressions were obtained for ordering hearing 
aids.  

At the January 2006 and December 2007 hearings, the veteran 
testified that he was exposed to an enormous amount of noise 
during his service in the field artillery in Vietnam, and he 
testified that he had only minimal hearing protection, which 
were little sponge things that were no good.  He testified 
that after firing the big guns, he remembered being deaf for 
a while and having trouble hearing his friends.  He said that 
during firing he had to keep his mouth open because of the 
concussion going through his head.  He also testified that at 
separation from service he had to be in a booth to get his 
ears tested and that he was told he had some hearing loss and 
he should go to VA when he got home, but he did not do so.  
At the hearings, the veteran testified that after service he 
worked in a cotton mill, but did not work in a noisy part of 
the mill.  He also testified that he was a logger for a while 
and was exposed to noise from chain saws, but was required to 
wear hearing protection.  

At a VA audiology examination in May 2007, the veteran's 
chief complaint was loss of hearing noted over the past 
30 years.  He reported a history of military noise exposure 
from small arms fire, heavy artillery, and grenades.  He 
reported that after service he was exposed to cotton mill 
noise, and he reported occasional recreational noise exposure 
from chain saws.  On audiometric testing pure tone thresholds 
in the right ear were 15, 20, 25, 40, and 40 db at 500, 1000, 
2000, 3000, and 4000 Hz, respectively.  Pure tone thresholds 
in the left ear were 15, 20, 20, 35, and 45 db at the same 
respective frequencies.  Using the Maryland CNC word list, 
the speech recognition score was 96 percent in each ear.  The 
audiologist said that pure tone thresholds for test 
frequencies of 500 to 4000 Hz revealed normal sloping to mild 
sensorineural hearing loss for the right ear and normal 
sloping to moderate sensorineural hearing loss for the left 
ear.  

The audiologist who conducted the May 2007 examination stated 
that she reviewed the veteran's claims file.  She observed 
that the veteran's pre-induction physical examination dated 
in October 1965 and the separation physical examination dated 
in September 1967 showed the veteran's hearing thresholds to 
be within normal limits in both ears at all frequencies 
tested.  She said that the veteran's current hearing loss is 
therefore less likely than not related to, or a result of, 
his military noise exposure.  

The evidence outlined above reflects that the veteran 
currently has a hearing loss "disability" as defined by 
38 C.F.R. § 3.385.  The veteran has provided a credible 
history of noise exposure in service, and his service records 
confirm that he served in Vietnam from September 1966 to 
September 1967 and was a cannoneer assigned to Battery C, 2nd 
Battalion, 94th Artillery.  The question is whether the 
veteran's current bilateral hearing loss "disability" is 
etiologically related to noise exposure in service.  

The Board notes that the initial showing of bilateral hearing 
loss, under VA standards for hearing loss disability, was not 
until the October 2002 VA audiology consultation, 
approximately 35 years after the veteran's discharge from 
service in September 1967.  This precludes the award of 
service connection on a presumptive basis under the 
provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.  

The Board has considered the veteran's hearing testimony and 
statements in conjunction with his claim.  Although the 
veteran is competent to report he was unable to hear for a 
time after firing heavy artillery and has stated that he has 
had progressive hearing problems since service, the Board 
finds that the probative value of his testimony is outweighed 
by the opinion of the audiologist who conducted the May 2007 
VA audiology examination.  In this regard, the VA audiologist 
reviewed the claims file, including the veteran's service 
medical records, post-service records and the veteran's 
reports concerning noise exposure during and after service.  
With consideration of factors reported by the veteran, she 
nonetheless opined that it is less likely than not that the 
veteran's current hearing loss is related to service and she 
said this is because his hearing thresholds were shown by 
audiometric testing to be within normal limits at his 
separation examination as well as at his pre-induction 
examination, providing an explanation for her medical 
opinion.  

The Board notes that the veteran has not submitted or 
identified any medical evidence that contradicts the opinion 
of the VA audiologist.  The Board has no doubt that the 
veteran is sincere in his belief that this bilateral hearing 
loss is related to acoustic trauma in service, but his belief 
cannot serve as competent evidence of a causal relationship 
between his current hearing loss and service.  In this 
regard, the Board notes that the record does not show, nor 
does the veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide 
medical opinions.  It is now well established that a lay 
person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and this veteran's opinion that his current 
hearing loss disability due to his noise exposure in service 
is therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board also notes that a veteran's assertions, no matter how 
sincere, are not probative of a medical nexus between the 
claimed disability and an in-service disease, injury, or 
event.  See Voerth v. West, 13 Vet. App. 118, 120 (1999).  

In summary, the Board finds that hearing loss was not shown 
in service or for many years thereafter, and the evidence 
does not demonstrate that the veteran's current hearing loss 
disability is linked to any incident of service.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim, and service connection for bilateral 
hearing loss is not warranted.  


						(Continued on next page)



ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


